DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on October 8, 2021, has been entered. Claims 1-22 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “configured to maintain the numerical values” in line 9 renders the claim indefinite, because the scope of the term “maintain” is unclear, particularly in the absence of similar terminology in the specification. It is unclear whether the term “maintain” means that the numerical values are preserved (i.e., stored), or that the random sets of numerical values are kept independent (but not necessarily stored). Claims 2-7 and 21-22 are rejected in view of their dependency from claim 1.
Claim 8 recites “sequencers or controllers” in line 3 and “sequencers and controllers” in line 13. It is unclear whether the claim requires both sequencers and controllers. It appears in view of Applicant’s disclosure that “sequencers and controllers” in line 13 should read or controllers--. Additionally, the limitation “configured to maintain the random numerical values” in lines 7-8 renders the claim indefinite, because the scope of the term “maintain” is unclear, particularly in the absence of similar terminology in the specification. As discussed above, it is unclear whether the term “maintain” means that the numerical values are preserved (i.e., stored), or that the random sets of numerical values are kept independent (but not necessarily stored). Claims 9-14 are rejected in view of their dependency from claim 8.
Regarding claim 15, the limitation “configured to maintain the numerical values” in lines 7-8 renders the claim indefinite, because the scope of the term “maintain” is unclear, particularly in the absence of similar terminology in the specification. It is unclear whether the term “maintain” means that the numerical values are preserved (i.e., stored), or that the random sets of numerical values are kept independent (but not necessarily stored). In addition, claim 15 recites the limitation “the plurality of sets of random numerical values” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim as currently amended. Claims 16-19 are rejected in view of their dependency from claim 15. Further regarding claim 16, there is insufficient antecedent basis in the currently amended claims for “the generation of” the plurality of sets of random numerical values in line 6.
Regarding claim 20, the scope of the phrase “configured to instantiate a first random number generator” in lines 3-4 and “configured to instantiate a second random number generator” in line 10 is unclear, particularly in the absence of similar terminology in the specification. The examiner notes that this rejection could be overcome by replacing “configured to instantiate” with --having-- (consistent with the specification at para. 0008 and 0015). Additionally, the scope of the term “maintaining” in line 15 and “maintained” in line 16 is 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The original disclosure lacks sufficient written description for “a second shuffling device … has a larger number of pockets than a first shuffling device … and the second shuffling device is configured to receive a first sorted deck from the first shuffling device and is further configured to receive a second unsorted deck, which are combined prior to initiation of a shuffling operation by the second shuffling device” in lines 4-9. Applicant generically states that claim 22 is supported by the specification (see Remarks, filed October 8, 2021, pg. 14) but does not point out where this limitation is described in the specification. The examiner finds no written description of these limitations in the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US Patent No. 6,250,632, hereinafter Albrecht) in view of Shigeta (US Patent No. 8,371,583, hereinafter Shigeta).
Regarding claim 1, Albrecht discloses a shuffling system (Fig. 1) comprising: a shuffling device (automatic card sorter 20, col. 6, lines 4-5) configured to shuffle a playing card set (game cards 22; col. 6, lines 5-6) making up a predetermined number of decks of playing cards (col. 2, lines 40-41; col. 2, lines 30, sorting cards 22 into a predetermined random sequence to provide a shuffled stack); a controller (100; col. 6, lines 13-14) configured to control operations of the shuffling device (20; col. 11, lines 49-51, col. 12, lines 29-50); and a processor (microprocessor 112; col. 11, lines 21-24, designated μP in Fig. 6) configured to control the controller (100; col. 11, lines 47-48; col. 12, lines 20-26), wherein the processor (112) includes a random generator (120; col. 11, lines 22-23) configured to output numerical values (col. 11, lines 21-24, “random sequence”), and the processor (112) is configured to maintain the numerical values output by the random generator (120; col. 11, lines 29-32); wherein the controller (100) is configured to control the shuffling device (20) using one or more sets of numerical values (col. 11, lines 21-24, “random sequence”) output from the random generator (120; col. 11, lines 21-24) of the 
Albrecht discloses a single shuffling device with a corresponding controller, processor, and random generator, rather than multiple shuffling devices with corresponding controllers, processors, and random generators as claimed. However, in the art of card shuffling systems, Shigeta teaches (Fig. 3) that it may be desirable to employ multiple, independently controlled shuffling devices in sequence (100a, 100b; col. 4, line 65-col. 5, line 20) for shuffling a playing card set, wherein the shuffling system is configured to shuffle a card set using the multiple shuffling devices (100a, 100b) so that the cards of the card set are arranged randomly by the shuffling devices (100a, 100b) to each of which the cards of the card set are fed (col. 5, lines 11-20), so that each of the multiple shuffling devices (100a, 100b) sorts the cards of the card set one by one in a respective random order (col. 5, lines 11-20), in order to shuffle the playing cards more randomly (col. 5, lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Albrecht by simply adding an additional shuffling device (20, Albrecht Fig. 1) identical to Albrecht’s first shuffling device (20), including its corresponding controller (100), processor 
Regarding claim 2, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 1. Albrecht further teaches each of the shuffling devices (20) includes a respective number of pockets (col. 2, lines 66-67, “slots”) into which the cards of 
Regarding claim 3, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 1. The modified Albrecht further teaches, for each shuffling device (20 of Albrecht) of the multiple shuffling devices (as modified above for claim 1 in view of Shigeta), the respective processor (112) which controls the respective controller (100) by which the respective shuffling device (20) is operated, outputs multiple sets of random numerical values (col. 4, lines 18-20, a series of predetermined sequences, including predetermined random sequences as described at col. 11, lines 29-32) from the corresponding random generator (120) of the respective processor (112), and the respective controller (100) is configured to select and use one out of the multiple sets of random numerical values (col. 6, lines 13-14, “a predetermined sequence is selected by the controller 100”) to control the corresponding shuffling device (20).
claim 4, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 1. Shigeta further teaches (Fig. 3) the system is configured to control the multiple shuffling devices so that the multiple shuffling devices perform their respective sorts sequentially one after another (col. 5, lines 11-20), one of the multiple shuffling devices (100b, Fig. 3) performing a final one of the sorts (col. 5, lines 58-60), wherein the shuffling device (100b) that performs the final one of the sorts (col. 5, lines 58-60) includes a mechanical card collector (receding partition plates 107a-f or robot arm, col. 4, lines 35-55, understood to be included in both shuffling devices 100a, 100b of Fig. 3) configured to mechanically gather into a single stack the cards sorted by the shuffling device (100b) that performs the final one of the sorts, and the shuffling system is configured to pack the single stack into a package (paper box 11, Figs. 1, 2, and 5; col. 6, lines 21-45). Although Shigeta does not explicitly state that the packing is performed using an automatic packager, it would have been obvious to one of ordinary skill in the art to automate the packing step with an automatic packager as broadly claimed, since the court has held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 5, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 4. Shigeta further teaches (Fig. 1a) the shuffling system is configured to generate for, and assign to, each of a plurality of instances of the package (11) generated by the shuffling system, a respective unique ID (bar code 13a, col. 2, line 66-col. 3, line 3; col. 5, lines 60-65; col. 6, lines 21-24).
claim 6, the modified Albrecht teaches the claimed shuffling system substantially as claimed, as set forth above for claim 4. Shigeta teaches (Fig. 1a) the package (11) of the single stack of sorted playing cards prepared using the shuffling system, as discussed in detail above.
Regarding claim 7, the modified Albrecht teaches the claimed shuffling system substantially as claimed, as set forth above for claim 6. Shigeta further teaches the shuffling system is configured to seal a lid of the package (11) with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24).
Regarding claim 8, Albrecht discloses a shuffling system (Fig. 1) comprising: a shuffling device (automatic card sorter 20, col. 6, lines 4-5); a controller (100; col. 6, lines 13-14); and a processor (microprocessor 112; col. 11, lines 21-24) configured to control the controller (100; col. 11, lines 47-48; col. 12, lines 20-26) and including a random generator (120; col. 11, lines 22-23) configured to generate random numerical values (col. 11, lines 21-24, “random sequence”), the processor (112) configured to maintain the random numerical values output by the random generator (120; col. 11, lines 29-32); wherein the system is configured to provide a set of cards (game cards 22; col. 6, lines 5-6) that make up one or more decks (col. 2, lines 40-41) to the shuffling device (20) to shuffle the set of cards (22) under control of the controller (100) using a set of numerical values (col. 11, lines 21-24, “random sequence”) commanded by the random generator (120; col. 11, lines 21-24) of the processor (112) that controls the controller (100).
Albrecht discloses a single shuffling device with a corresponding controller and processor, rather than multiple shuffling devices with corresponding controllers and processors 
Regarding claim 9, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 8. Albrecht further teaches each of the shuffling devices (20) includes a respective number of pockets (col. 2, lines 66-67, “slots”) into which the cards of the card set (22) are inserted during the shuffling (as shown in Fig. 8). Albrecht does not teach a total of all the pockets of the multiple shuffling devices is less than a total number of the cards of the card set. However, Shigeta further teaches (Fig. 3) a total of all the pockets of the multiple shuffling devices (e.g., seven pockets of device 100a + seven pockets of device 100b = 14 pockets; see col. 4, lines 11-15) is less than a total number of cards of the card set to be shuffled (e.g., four standard decks of 52 cards = 208 total cards; or eight standard decks of 52 cards = 416 cards; see col. 2, lines 54-57). Therefore, it would have been obvious to one of ordinary skill in the art, when modifying Albrecht in view of Shigeta as discussed above, to reduce the total number of pockets to less than the total number of cards, since Shigeta teaches that fewer pockets are known to be suitable for randomly shuffling a card set (Shigeta, col. 4, lines 12-15).
claim 10, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 8. The modified Albrecht further teaches, for each processor of each shuffling device (20 of Albrecht) of the multiple shuffling devices (as modified above for claim 8), the respective processor (112) outputs multiple sets of random numerical values (col. 4, lines 18-20, a series of predetermined sequences, including predetermined random sequences as described at col. 11, lines 29-32) from the respective random generator (120) of the respective processor (112), and the respective controller (100) that is controlled by the respective processor (112) is configured to select and use one out of the multiple sets of random numerical values (col. 6, lines 13-14, “a predetermined sequence is selected by the controller 100”) to control the respective shuffling device (20) that the respective controller (100) controls.
Regarding claim 11, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 8. Shigeta further teaches (Fig. 3) the system is configured to control the multiple shuffling devices so that the multiple shuffling devices perform their respective shuffles sequentially one after another (col. 5, lines 11-20), one of the multiple shuffling devices (100b, Fig. 3) performing a final one of the shuffles (col. 5, lines 58-60), the final shuffling device (100b) including a mechanical card collector (receding partition plates 107a-f or robot arm, col. 4, lines 35-55, understood to be included in both shuffling devices 100a, 100b of Fig. 3) configured to mechanically gather into a single stack the cards shuffled by the shuffling device (100b) that performs the final shuffle, and the shuffling system is configured to pack the single stack into a package (paper box 11, Figs. 1, 2, and 5; col. 6, lines 21-45). Although Shigeta does not explicitly state that the packing is performed using an In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 12, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 11. Shigeta further teaches (Fig. 1a) the shuffling system is configured to generate for, and assign to, each of a plurality of instances of the package (11) generated by the shuffling system, a respective unique ID (bar code 13a, col. 2, line 66-col. 3, line 3; col. 5, lines 60-65; col. 6, lines 21-24).
Regarding claim 13, the modified Albrecht teaches the claimed shuffling system substantially as claimed, as set forth above for claim 11. Shigeta teaches (Fig. 1a) the package (11) of the single stack of shuffled cards prepared using the shuffling system, as discussed in detail above.
Regarding claim 14, the modified Albrecht teaches the claimed shuffling system substantially as claimed, as set forth above for claim 13. Shigeta further teaches the shuffling system is configured to seal a lid of the package (11) with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24).
Regarding claim 15, Albrecht discloses a shuffling system (Fig. 1) comprising: a shuffling device (automatic card sorter 20, col. 6, lines 4-5); a controller (100; col. 6, lines 13-14) which independently controls operations of the shuffling device (20; col. 11, lines 49-51, col. 12, lines 29-50); and a processor (microprocessor 112; col. 11, lines 21-24) including a random generator 
Albrecht discloses a single shuffling device with a corresponding controller and processor, rather than multiple shuffling devices with multiple respective controllers and processors. However, in the art of card shuffling systems, Shigeta teaches (Fig. 3) that it may be desirable to provide a same set of playing cards to each of multiple independently controlled shuffling machines in sequence (100a, 100b; col. 4, line 65-col. 5, line 20) to each independently shuffle the same set of cards, in order to shuffle the set of cards more randomly (col. 5, lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Albrecht by simply adding an additional shuffling device (20, Albrecht Fig. 1) identical to Albrecht’s first shuffling device (20), including its own corresponding controller (100), processor (112), and random generator (120) configured to output and maintain a set of numerical values as discussed above with respect to the first shuffling device of Albrecht, and providing the same set of cards to the 
Regarding claim 16, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 15. Albrecht further teaches each of the shuffling devices (20) includes a respective number of pockets (col. 2, lines 66-67, “slots”) into which the cards of the card set (22) are inserted during the shuffling (as shown in Fig. 8). Albrecht does not teach a total of all the pockets of the multiple shuffling devices is less than a total number 
Regarding claim 17, the modified Albrecht teaches the claimed invention substantially as claimed, as set forth above for claim 15. Shigeta further teaches (Fig. 3) the shuffling system is configured to control the multiple shuffling devices so that the multiple shuffling devices perform their respective shuffles sequentially one after another (col. 5, lines 11-20), one of the multiple shuffling devices (100b, Fig. 3) performing a final one of the shuffles (col. 5, lines 58-60), wherein the shuffling device (100b) that performs the final one of the shuffles (col. 5, lines 58-60) includes a mechanical card collector (receding partition plates 107a-f or robot arm, col. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 18, the modified Albrecht teaches the claimed shuffling system substantially as claimed, as set forth above for claim 17. Shigeta teaches (Fig. 1a) the package (11) of the single stack of shuffled playing cards prepared using the shuffling system, as discussed in detail above.
Regarding claim 19, the modified Albrecht teaches the claimed shuffling system substantially as claimed, as set forth above for claim 6. Shigeta further teaches the shuffling system is configured to seal a lid of the package (11) with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Shigeta, in further view of Hoffman (US Patent No. 4,770,421, hereinafter Hoffman).
claim 21.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US Patent No. 5,000,453, hereinafter Stevens) in view of Szrek et al. (US Patent No. 6,477,251, hereinafter Szrek).
Regarding claim 20, Stevens discloses a method for shuffling playing cards of a playing card set that makes up a predetermined number of decks (col. 2, lines 28-53; col. 13, lines 24-30; col. 15, lines 34-46), the method comprising: in a first shuffling step, a processor (computer 602; col. 12, lines 1-11) having a random number generator (col. 15, lines 24-33) controlling a shuffling device (card shuffling and cutting system 10; col. 6, lines 4-8) to shuffle the playing card set according to a first random set of numerical values (col. 15, lines 24-33), so that the playing cards of the playing card set are physically sorted by a first sort (col. 14, lines 34-37; col. 15, lines 24-28; col. 15, line 50, “the first shuffle and cut routine”); and in a second shuffling step (col. 15, lines 46-55, “a second shuffle and cut routine performed in the same manner as the first shuffle and cut routine”) that is performed following the first shuffling step and prior to output of the playing card set (col. 15, line 56-col. 16, line 2), which had been physically sorted by the first sort in the first shuffling step, from the shuffling device (10), the processor (620) having the random generator (col. 15, lines 24-33) controlling the shuffling device (10) to shuffle, according to a second random set of numerical values (col. 15, lines 24-33; col. 15, lines 49-51), the playing card set that had been sorted by the first sort in the first shuffling step (col. 15, lines 46-55), so that the playing cards of the playing card set are physically sorted by a second sort (col. 15, lines 46-55, “a second shuffle and cut routine performed in the same manner as the first shuffle and cut routine”).
.
Response to Arguments
Applicant's arguments filed October 8, 2021, have been fully considered but they are not persuasive. 
With respect to claims 1, 8, and 15, in response to Applicant’s argument that the combination of Albrecht and Shigeta does not teach each processor including a random generator and being configured to maintain the numerical values output by the random generator independent of the numerical values output by other random generators, the examiner maintains that the limitations of claims 1, 8, and 15 would be satisfied simply by providing two identical shuffling devices of Albrecht, by simple duplication of parts. As discussed in the prior Office action and above, Albrecht’s shuffling device includes a processor with a random generator configured to output and maintain numerical values. When two identical shuffling devices of Albrecht are provided, by simple duplication of parts and without any modification of each shuffling device, each of the identical shuffling devices of Albrecht would likewise include its own processor with its own random generator configured to output and maintain its own numerical values. In response to Applicant’s argument that one of ordinary skill in the art, when duplicating the shuffling device of Albrecht, would not duplicate the microprocessor because doing so would be cost prohibitive, the examiner finds no evidence in support of Applicant’s conclusion that the additional microprocessor of the additional 
In response to Applicant’s argument that using two of Albrecht’s shuffling devices in succession would not lead to enhanced security (since the order of the cards could be discovered by accessing the second device), the examiner notes that there is nothing in the claims to distinguish Applicant’s invention from a simple combination of two of Albrecht’s devices, and that the claims do not require enhanced security. The prior art provides an alternative motivation for combining two shuffling devices, namely, so that the playing cards are shuffled more randomly (Shigeta, col. 5, lines 21-23).
With respect to claim 20, the use of a second processor with a second random number generator is taught by Szrek, as set forth above in response to Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /December 6, 2021/